Judgment, Supreme Court, New York County (William A. Wetzel, J., at motion; Michael J. Obús, J., at jury trial and sentence), rendered November 3, 2006, convicting defendant of conspiracy in the fourth degree, and sentencing him to a term of 1 to 3 years, unanimously affirmed.
The court properly denied defendant’s motion to dismiss the indictment since there were no errors in the grand jury presentation that rose to the level of impairing the integrity of the proceeding (see People v Huston, 88 NY2d 400, 409 [1996]). The prosecutor did not impair the integrity of the proceeding by telling the grand jury that some unspecified defendants in this 11-defendant case might be testifying or were considering testifying. Concur—McGuire, J.P., Acosta, DeGrasse, Richter and Abdus-Salaam, JJ.